      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 1 of 56




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


STEPHEN M. GRUVER and RAE ANN           :        CIVIL ACTION NO. 18-772-SDD-EWD
GRUVER, individually and on behalf of   :
MAXWELL R. GRUVER, deceased             :
                                        :
vs                                      :        JUDGE SHELLY D. DICK
                                        :
STATE OF LOUISIANA through the          :
Board of Supervisors of Louisiana State :        MAGISTRATE JUDGE ERIN
University and Agricultural and         :        WILDER-DOOMES
Mechanical College, et al.              :




       ANSWER TO SECOND AMENDED COMPLAINT AND JURY DEMAND




      NOW INTO COURT, through undersigned counsel, comes defendant DALTIN

BABINEAUX (hereinafter referred to as “Defendant”), who, in Answer to the SECOND

AMENDED COMPLAINT AND JURY DEMAND submitted by Plaintiffs, STEPHEN M.

GRUVER and RAE ANN GRUVER, individually and on behalf of MAXWELL R.

GRUVER, deceased (“Plaintiffs”), denies each and every allegation contained therein,

except such as may be hereinafter specially admitted, and respectfully represents:

      Further answering the specifically numbered paragraphs of the Complaint, as

amended, Defendant pleads as follows:

                                            1.

      The allegations of Paragraph 1, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 1 of 56
       Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 2 of 56




Defendant, the allegations of Paragraph 1 are denied for lack of information sufficient to

justify a belief therein.

                                             2.

       The allegations of Paragraph 2, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 2 are denied for lack of information sufficient to

justify a belief therein.

                                             3.

       The allegations of Paragraph 3, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 3 are denied for lack of information sufficient to

justify a belief therein.

                                             4.

       The allegations of Paragraph 4, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 4 are denied for lack of information sufficient to

justify a belief therein.

                                             5.

       The allegations of Paragraph 5, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 5 are denied for lack of information sufficient to

justify a belief therein.




                                      Page 2 of 56
       Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 3 of 56




                                             6.

       The allegations of Paragraph 6, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 6 are denied for lack of information sufficient to

justify a belief therein.

                                             7.

       The allegations of Paragraph 7, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 7 are denied for lack of information sufficient to

justify a belief therein.

                                             8.

       The allegations of Paragraph 8, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 8 are denied for lack of information sufficient to

justify a belief therein.

                                             9.

       The allegations of Paragraph 9, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 9 are denied for lack of information sufficient to

justify a belief therein.

                                             10.

       The allegations of Paragraph 10, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                      Page 3 of 56
       Case 3:18-cv-00772-SDD-EWD        Document 231     10/23/20 Page 4 of 56




Defendant, the allegations of Paragraph 10 are denied for lack of information sufficient

to justify a belief therein.

                                            11.

       The allegations of Paragraph 11, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 11 are denied for lack of information sufficient

to justify a belief therein.

                                            12.

       The allegations of Paragraph 12, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 12 are denied for lack of information sufficient

to justify a belief therein.

                                            13.

       The allegations of Paragraph 13, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 13 are denied for lack of information sufficient

to justify a belief therein.

                                            14.

       The allegations of Paragraph 14, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 14 are denied for lack of information sufficient

to justify a belief therein.




                                     Page 4 of 56
       Case 3:18-cv-00772-SDD-EWD        Document 231     10/23/20 Page 5 of 56




                                            15.

       The allegations of Paragraph 15, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 15 are denied for lack of information sufficient

to justify a belief therein.

                                            16.

       The allegations of Paragraph 16, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 16 are denied for lack of information sufficient

to justify a belief therein.

                                            17.

       The allegations of Paragraph 17, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 17 are denied for lack of information sufficient

to justify a belief therein.

                                            18.

       The allegations of Paragraph 18, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 18 are denied for lack of information sufficient

to justify a belief therein.

                                            19.

       The allegations of Paragraph 19, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 5 of 56
       Case 3:18-cv-00772-SDD-EWD           Document 231       10/23/20 Page 6 of 56




Defendant, the allegations of Paragraph 19 are denied for lack of information sufficient

to justify a belief therein.

                                               20.

       The allegations of Paragraph 20, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 20 are denied for lack of information sufficient

to justify a belief therein.

                                               21.

       The allegations of Paragraph 21, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 21 are denied for lack of information sufficient

to justify a belief therein.

                                               22.

       The allegations of Paragraph 22, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 22, as it could potentially relate to any

allegation of liability on the part of Defendant, is denied.

                                               23.

       The allegations of Paragraph 23, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 23 are denied for lack of information sufficient

to justify a belief therein.




                                        Page 6 of 56
       Case 3:18-cv-00772-SDD-EWD             Document 231        10/23/20 Page 7 of 56




                                                 24.

       The allegations of Paragraph 24, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 24 are denied for lack of information sufficient

to justify a belief therein.

                                                 25.

       The allegations of Paragraph 25, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 25 are denied for lack of information sufficient

to justify a belief therein.

                                                 26.

       The allegations of Paragraph 26, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, to the extent the allegations of Paragraph 26

allege liability on the part of Defendant, the allegations are expressly denied.

                                                 27.

       The allegations of Paragraph 27, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 27 are denied

for lack of information sufficient to justify a belief therein.

                                                 28.

       The allegations of Paragraph 28, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                          Page 7 of 56
       Case 3:18-cv-00772-SDD-EWD             Document 231        10/23/20 Page 8 of 56




Defendant, the allegations of Paragraph 28 are denied for lack of information sufficient

to justify a belief therein.

                                                 29.

       The allegations of Paragraph 29, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 29 are denied for lack of information sufficient

to justify a belief therein.

                                                 30.

       The allegations of Paragraph 30, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 30 are denied

for lack of information sufficient to justify a belief therein.

                                                 31.

       The allegations of Paragraph 31, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 31 are denied for lack of information sufficient

to justify a belief therein.

                                                 32.

       The allegations of Paragraph 32, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 32 are denied for lack of information sufficient

to justify a belief therein.




                                          Page 8 of 56
       Case 3:18-cv-00772-SDD-EWD          Document 231      10/23/20 Page 9 of 56




                                              33.

       Without admitting liability in the instant matter, which is at all times denied, it is

admitted that Defendant is a person of the full age of majority; is a citizen of Louisiana,

domiciled in Calcasieu Parish; was residing in East Baton Rouge Parish at all relevant

times; was a student of LSU; was a member of Phi Delt; and served as a President of

Louisiana Beta in the Fall of 2017. All other allegations contained in Paragraph 33 are

denied.

                                              34.

       The allegations of Paragraph 34, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 34 are denied for lack of information sufficient

to justify a belief therein.

                                              35.

       The allegations of Paragraph 35, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 35 are denied for lack of information sufficient

to justify a belief therein.

                                              36.

       The allegations of Paragraph 36, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 36 are denied for lack of information sufficient

to justify a belief therein.




                                       Page 9 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231   10/23/20 Page 10 of 56




                                                 37.

       The allegations of Paragraph 37 as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 37 are denied for lack of information sufficient

to justify a belief therein.

                                                 38.

       The allegations of Paragraph 38, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 38 are denied for lack of information sufficient

to justify a belief therein.

                                                 39.

       The allegations of Paragraph 39, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 39 are denied for lack of information sufficient

to justify a belief therein.

                                                 40.

       The allegations of Paragraph 40, as written, do not require a response from

Defendant.

                                                 41.

       The allegations of Paragraph 41, as written, are conclusions of law and do not

require a response from Defendant. Out of an abundance of caution, and in the event

an answer is required of Defendant, the allegations of Paragraph 41 are denied for lack

of information sufficient to justify a belief therein.




                                         Page 10 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231   10/23/20 Page 11 of 56




                                                 42.

       The allegations of Paragraph 42, as written, are conclusions of law and do not

require a response from Defendant. Out of an abundance of caution, and in the event

an answer is required of Defendant, the allegations of Paragraph 42 are denied for lack

of information sufficient to justify a belief therein.

                                                 43.

       The allegations of Paragraph 43, as written, are conclusions of law and do not

require a response from Defendant. Out of an abundance of caution, and in the event

an answer is required of Defendant, the allegations of Paragraph 43 are denied for lack

of information sufficient to justify a belief therein.

                                                 44.

       The allegations of Paragraph 44, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 44 are denied for lack of information sufficient

to justify a belief therein.

                                                 45.

       The allegations of Paragraph 45, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 45 are denied for lack of information sufficient

to justify a belief therein.

                                                 46.

       The allegations of Paragraph 46 as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                         Page 11 of 56
      Case 3:18-cv-00772-SDD-EWD        Document 231     10/23/20 Page 12 of 56




Defendant, the allegations of Paragraph 46 are denied for lack of information sufficient

to justify a belief therein.

                                            47.

       The allegations of Paragraph 47, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 47 are denied for lack of information sufficient

to justify a belief therein.

                                            48.

       The allegations of Paragraph 48 as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 48 are denied for lack of information sufficient

to justify a belief therein.

                                            49.

       The allegations of Paragraph 49, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 49 are denied for lack of information sufficient

to justify a belief therein.

                                            50.

       The allegations of Paragraph 50, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 50 are denied for lack of information sufficient

to justify a belief therein.




                                    Page 12 of 56
      Case 3:18-cv-00772-SDD-EWD        Document 231     10/23/20 Page 13 of 56




                                            51.

       The allegations of Paragraph 51, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 51 are denied for lack of information sufficient

to justify a belief therein.

                                            52.

       The allegations of Paragraph 52, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 52 are denied for lack of information sufficient

to justify a belief therein.

                                            53.

       The allegations of Paragraph 53, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 53 are denied for lack of information sufficient

to justify a belief therein.

                                            54.

       The allegations of Paragraph 54, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 54 are denied for lack of information sufficient

to justify a belief therein.

                                            55.

       The allegations of Paragraph 55, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                    Page 13 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231         10/23/20 Page 14 of 56




Defendant, the allegations of Paragraph 55 are denied for lack of information sufficient

to justify a belief therein.

                                                 56.

       The allegations of Paragraph 56, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 56 are denied for lack of information sufficient

to justify a belief therein.

                                                 57.

       The allegations of Paragraph 57, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 57 are denied for lack of information sufficient

to justify a belief therein.

                                                 58.

       The allegations of Paragraph 58, as written, are objected to as vague and

ambiguous in the description of “fraternity members [who] told the pledges to stand in

the hallway with their noses and toes against the wall.” Further, assuming Defendant is

not implicated in the foregoing allegation, the allegations of Paragraph 58, as written, do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 58 are denied

for lack of information sufficient to justify a belief therein.

                                                 59.

       The allegations of Paragraph 59, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                         Page 14 of 56
      Case 3:18-cv-00772-SDD-EWD        Document 231     10/23/20 Page 15 of 56




Defendant, the allegations of Paragraph 59 are denied for lack of information sufficient

to justify a belief therein.

                                            60.

       The allegations of Paragraph 60, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 60 are denied for lack of information sufficient

to justify a belief therein.

                                            61.

       The allegations of Paragraph 61, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 61 are denied for lack of information sufficient

to justify a belief therein.

                                            62.

       The allegations of Paragraph 62, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 62 are denied for lack of information sufficient

to justify a belief therein.

                                            63.

       The allegations of Paragraph 63 as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 63 are denied for lack of information sufficient

to justify a belief therein.




                                    Page 15 of 56
      Case 3:18-cv-00772-SDD-EWD           Document 231      10/23/20 Page 16 of 56




                                               64.

       The allegations of Paragraph 64, as they pertain to Defendant, are denied for

lack of information sufficient to justify a belief therein. The remaining allegations of

Paragraph 64 do not require a response from Defendant. Out of an abundance of

caution, and in the event an answer is required of Defendant, the remaining allegations

of Paragraph 64 are denied for lack of information sufficient to justify a belief therein.

                                               65.

       The allegations of Paragraph 65 as they pertain to Defendant, are denied for lack

of information sufficient to justify a belief therein. The remaining allegations of

Paragraph 65 do not require a response from Defendant. Out of an abundance of

caution, and in the event an answer is required of Defendant, the remaining allegations

of Paragraph 65 are denied for lack of information sufficient to justify a belief therein.

                                               66.

       The allegations of Paragraph 66, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 66 are denied for lack of information sufficient

to justify a belief therein.

                                               67.

       The allegations of Paragraph 67, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 67 are denied for lack of information sufficient

to justify a belief therein.




                                       Page 16 of 56
      Case 3:18-cv-00772-SDD-EWD           Document 231      10/23/20 Page 17 of 56




                                               68.

       The allegations of Paragraph 68, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 68 are denied for lack of information sufficient

to justify a belief therein.

                                               69.

       The allegations of Paragraph 69, as they pertain to Defendant, are denied for

lack of information sufficient to justify a belief therein. The remaining allegations of

Paragraph 69 do not require a response from Defendant. Out of an abundance of

caution, and in the event an answer is required of Defendant, the remaining allegations

of Paragraph 69 are denied for lack of information sufficient to justify a belief therein.

                                               70.

       The allegations of Paragraph 70, as they pertain to Defendant, are denied for

lack of information sufficient to justify a belief therein. The remaining allegations of

Paragraph 70 do not require a response from Defendant. Out of an abundance of

caution, and in the event an answer is required of Defendant, the remaining allegations

of Paragraph 70 are denied for lack of information sufficient to justify a belief therein.

                                               71.

       The allegations of Paragraph 71, as they pertain to Defendant, are denied for

lack of information sufficient to justify a belief therein. The remaining allegations of

Paragraph 71 do not require a response from Defendant. Out of an abundance of

caution, and in the event an answer is required of Defendant, the remaining allegations

of Paragraph 71 are denied for lack of information sufficient to justify a belief therein.




                                       Page 17 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231      10/23/20 Page 18 of 56




                                             72.

       The allegations of Paragraph 72, as they pertain to Defendant, are denied. The

remaining allegations of Paragraph 72 do not require a response from Defendant. Out

of an abundance of caution, and in the event an answer is required of Defendant, the

remaining allegations of Paragraph 72 are denied for lack of information sufficient to

justify a belief therein.

                                             73.

       The allegations of Paragraph 73, as they pertain to Defendant, are denied. The

remaining allegations of Paragraph 73 do not require a response from Defendant. Out

of an abundance of caution, and in the event an answer is required of Defendant, the

remaining allegations of Paragraph 73 are denied for lack of information sufficient to

justify a belief therein.

                                             74.

       The allegations of Paragraph 74, as written, are objected to as vague and

ambiguous in its description of “fraternity members [who] hazed the pledges during

Bible Study.” Further, assuming Defendant is not implicated in the foregoing allegation,

the allegations of Paragraph 74 as written, do not require a response from Defendant.

Out of an abundance of caution, and in the event an answer is required of Defendant,

the allegations of Paragraph 74 are denied for lack of information sufficient to justify a

belief therein.

                                             75.

       The allegations of Paragraph 75 as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 18 of 56
      Case 3:18-cv-00772-SDD-EWD        Document 231     10/23/20 Page 19 of 56




Defendant, the allegations of Paragraph 75 are denied for lack of information sufficient

to justify a belief therein.

                                            76.

       The allegations of Paragraph 76, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 76 are denied for lack of information sufficient

to justify a belief therein.

                                            77.

       The allegations of Paragraph 77, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 77 are denied for lack of information sufficient

to justify a belief therein.

                                            78.

       The allegations of Paragraph 78, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 78 are denied for lack of information sufficient

to justify a belief therein.

                                            79.

       The allegations of Paragraph 79, as they pertain to Defendant, are denied in

each and every particular, specifically including subparagraphs a through e. The

remaining allegations of Paragraph 79, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required from




                                    Page 19 of 56
      Case 3:18-cv-00772-SDD-EWD            Document 231       10/23/20 Page 20 of 56




Defendant, the remaining allegations of Paragraph 79, in each and every particular, are

denied for lack of information sufficient to justify a belief therein.

                                                80.

       The allegations of Paragraph 80, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 80 are denied for lack of information sufficient

to justify a belief therein.

                                                81.

       The allegations of Paragraph 81, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 81 are denied for lack of information sufficient

to justify a belief therein.

                                                82.

       The allegations of Paragraph 82, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 82 are denied for lack of information sufficient

to justify a belief therein.

                                                83.

       The allegations of Paragraph 83, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 83 are denied for lack of information sufficient

to justify a belief therein.




                                        Page 20 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231   10/23/20 Page 21 of 56




                                                 84.

       The allegations of Paragraph 84, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 84 are denied for lack of information sufficient

to justify a belief therein.

                                                 85.

       The allegations of Paragraph 85, as written, are objected to as vague and

ambiguous in its description of “fraternity members [who] told two of Max’s pledge

brothers to take Max to the hospital.” Further, assuming Defendant is not implicated in

the foregoing allegation, the allegations of Paragraph 85, as written, do not require a

response from Defendant. Out of an abundance of caution, and in the event an answer

is required of Defendant, the allegations of Paragraph 85 are denied for lack of

information sufficient to justify a belief therein.

                                                 86.

       The allegations of Paragraph 86, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 86 are denied for lack of information sufficient

to justify a belief therein.

                                                 87.

       The allegations of Paragraph 87, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 87 are denied for lack of information sufficient

to justify a belief therein.




                                         Page 21 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231         10/23/20 Page 22 of 56




                                                 88.

       The allegations of Paragraph 88, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 88 are denied for lack of information sufficient

to justify a belief therein.

                                                 89.

       The allegations of Paragraph 89, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 89 as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 89 are denied

for lack of information sufficient to justify a belief therein.

                                                 90.

       The allegations of Paragraph 90, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 90, as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 90 are denied

for lack of information sufficient to justify a belief therein.

                                                 91.

       The allegations of Paragraph 91, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 91, as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 91 are denied

for lack of information sufficient to justify a belief therein.




                                         Page 22 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231         10/23/20 Page 23 of 56




                                                 92.

       The allegations of Paragraph 92, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 92, as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 92 are denied

for lack of information sufficient to justify a belief therein.

                                                 93.

       The allegations of Paragraph 93, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 93, as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 93 are denied

for lack of information sufficient to justify a belief therein.

                                                 94.

       The allegations of Paragraph 94, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 94 are denied for lack of information sufficient

to justify a belief therein.

                                                 95.

       The allegations of Paragraph 95, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 95 are denied for lack of information sufficient

to justify a belief therein.




                                         Page 23 of 56
      Case 3:18-cv-00772-SDD-EWD        Document 231     10/23/20 Page 24 of 56




                                            96.

       The allegations of Paragraph 96, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 96 are denied for lack of information sufficient

to justify a belief therein.

                                            97.

       The allegations of Paragraph 97, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 97 are denied for lack of information sufficient

to justify a belief therein.

                                            98.

       The allegations of Paragraph 98, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 98 are denied for lack of information sufficient

to justify a belief therein.

                                            99.

       The allegations of Paragraph 99, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 99 are denied for lack of information sufficient

to justify a belief therein.

                                        100.

       The allegations of Paragraph 100, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                    Page 24 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231         10/23/20 Page 25 of 56




Defendant, the allegations of Paragraph 100 are denied for lack of information sufficient

to justify a belief therein.

                                             101.

       The allegations of Paragraph 101, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 101 are denied for lack of information sufficient

to justify a belief therein.

                                             102.

       The allegations of Paragraph 102, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 102, in each and every particular, are denied

for lack of information sufficient to justify a belief therein.

                                             103.

       The allegations of Paragraph 103, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 103 are denied for lack of information sufficient

to justify a belief therein.

                                             104.

       The allegations of Paragraph 104, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 104 are denied for lack of information sufficient

to justify a belief therein.




                                         Page 25 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 26 of 56




                                         105.

       The allegations of Paragraph 105, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 105 are denied for lack of information sufficient

to justify a belief therein.

                                         106.

       The allegations of Paragraph 106, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 106 are denied for lack of information sufficient

to justify a belief therein.

                                         107.

       The allegations of Paragraph 107, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 107 are denied for lack of information sufficient

to justify a belief therein.

                                         108.

       The allegations of Paragraph 108, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 108 are denied for lack of information sufficient

to justify a belief therein.

                                         109.

       The allegations of Paragraph 109, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 26 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 27 of 56




Defendant, the allegations of Paragraph 109 are denied for lack of information sufficient

to justify a belief therein.

                                         110.

       The allegations of Paragraph 110, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 110 are denied for lack of information sufficient

to justify a belief therein.

                                         111.

       The allegations of Paragraph 111, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 111 are denied for lack of information sufficient

to justify a belief therein.

                                         112.

       The allegations of Paragraph 112, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 112 are denied for lack of information sufficient

to justify a belief therein.

                                         113.

       The allegations of Paragraph 113, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 113 are denied for lack of information sufficient

to justify a belief therein.




                                     Page 27 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 28 of 56




                                         114.

       The allegations of Paragraph 114, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 114 are denied for lack of information sufficient

to justify a belief therein.

                                         115.

       The allegations of Paragraph 115, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 115 are denied for lack of information sufficient

to justify a belief therein.

                                         116.

       The allegations of Paragraph 116, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 116 are denied for lack of information sufficient

to justify a belief therein.

                                         117.

       The allegations of Paragraph 117, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 117 are denied for lack of information sufficient

to justify a belief therein.

                                         118.

       The allegations of Paragraph 118, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 28 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 29 of 56




Defendant, the allegations of Paragraph 118 are denied for lack of information sufficient

to justify a belief therein.

                                         119.

       The allegations of Paragraph 119, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 119 are denied for lack of information sufficient

to justify a belief therein.

                                         120.

       The allegations of Paragraph 120, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 120 are denied for lack of information sufficient

to justify a belief therein.

                                         121.

       The allegations of Paragraph 121, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 121 are denied for lack of information sufficient

to justify a belief therein.

                                         122.

       The allegations of Paragraph 122, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 122 are denied for lack of information sufficient

to justify a belief therein.




                                     Page 29 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 30 of 56




                                         123.

       The allegations of Paragraph 123, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 123 are denied for lack of information sufficient

to justify a belief therein.

                                         124.

       The allegations of Paragraph 124 as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 124 are denied for lack of information sufficient

to justify a belief therein.

                                         125.

       The allegations of Paragraph 125, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 125 are denied for lack of information sufficient

to justify a belief therein.

                                         126.

       The allegations of Paragraph 126, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 126 are denied for lack of information sufficient

to justify a belief therein.

                                         127.

       The allegations of Paragraph 127, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 30 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231         10/23/20 Page 31 of 56




Defendant, the allegations of Paragraph 127 are denied for lack of information sufficient

to justify a belief therein.

                                             128.

       The allegations of Paragraph 128, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 128 are denied for lack of information sufficient

to justify a belief therein.

                                             129.

       The allegations of Paragraph 129, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 129, in each and every particular, are denied

for lack of information sufficient to justify a belief therein.

                                             130.

       The allegations of Paragraph 130, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 130 are denied for lack of information sufficient

to justify a belief therein.

                                             131.

       The allegations of Paragraph 131, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 131 are denied for lack of information sufficient

to justify a belief therein.




                                         Page 31 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231         10/23/20 Page 32 of 56




                                             132.

       The allegations of Paragraph 132, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 132 are denied for lack of information sufficient

to justify a belief therein.

                                             133.

       The allegations of Paragraph 133, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 133, in each and every particular, are denied

for lack of information sufficient to justify a belief therein.

                                             134.

       The allegations of Paragraph 134, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 134 are denied for lack of information sufficient

to justify a belief therein.

                                             135.

       The allegations of Paragraph 135, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 135 are denied for lack of information sufficient

to justify a belief therein.

                                             136.

       The allegations of Paragraph 136, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                         Page 32 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 33 of 56




Defendant, the allegations of Paragraph 136 are denied for lack of information sufficient

to justify a belief therein.

                                         137.

       The allegations of Paragraph 137, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 137 are denied for lack of information sufficient

to justify a belief therein.

                                         138.

       The allegations of Paragraph 138, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 138 are denied for lack of information sufficient

to justify a belief therein.

                                         139.

       The allegations of Paragraph 139, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 139 are denied for lack of information sufficient

to justify a belief therein.

                                         140.

       The allegations of Paragraph 140, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 140 are denied for lack of information sufficient

to justify a belief therein.




                                     Page 33 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 34 of 56




                                         141.

       The allegations of Paragraph 141, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 141 are denied for lack of information sufficient

to justify a belief therein.

                                         142.

       The allegations of Paragraph 142, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 142 are denied for lack of information sufficient

to justify a belief therein.

                                         143.

       The allegations of Paragraph 143, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 143 are denied for lack of information sufficient

to justify a belief therein.

                                         144.

       The allegations of Paragraph 144, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 144 are denied for lack of information sufficient

to justify a belief therein.

                                         145.

       The allegations of Paragraph 145, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 34 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 35 of 56




Defendant, the allegations of Paragraph 145 are denied for lack of information sufficient

to justify a belief therein.

                                         146.

       The allegations of Paragraph 146, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 146 are denied for lack of information sufficient

to justify a belief therein.

                                         147.

       The allegations of Paragraph 147, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 147 are denied for lack of information sufficient

to justify a belief therein.

                                         148.

       The allegations of Paragraph 148, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 148 are denied for lack of information sufficient

to justify a belief therein.

                                         149.

       The allegations of Paragraph 149, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 149 are denied for lack of information sufficient

to justify a belief therein.




                                     Page 35 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231         10/23/20 Page 36 of 56




                                             150.

       The allegations of Paragraph 150, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 150 are denied for lack of information sufficient

to justify a belief therein.

                                             151.

       The allegations of Paragraph 151, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 151 are denied for lack of information sufficient

to justify a belief therein.

                                             152.

       The allegations of Paragraph 152, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 152, in each and every particular, are denied

for lack of information sufficient to justify a belief therein.

                                             153.

       The allegations of Paragraph 153, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 153 are denied for lack of information sufficient

to justify a belief therein.

                                             154.

       The allegations of Paragraph 154, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                         Page 36 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 37 of 56




Defendant, the allegations of Paragraph 154 are denied for lack of information sufficient

to justify a belief therein.

                                         155.

       The allegations of Paragraph 155, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 155 are denied for lack of information sufficient

to justify a belief therein.

                                         156.

       The allegations of Paragraph 156, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 156 are denied for lack of information sufficient

to justify a belief therein.

                                         157.

       The allegations of Paragraph 157, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 157 are denied for lack of information sufficient

to justify a belief therein.

                                         158.

       The allegations of Paragraph 158, as written, are objected to as vague and

ambiguous in its description of “these Defendants.” Further, assuming Defendant is not

implicated in the foregoing allegation, the allegations of Paragraph 158, as written, do

not require a response from Defendant. Out of an abundance of caution, and in the




                                     Page 37 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231         10/23/20 Page 38 of 56




event an answer is required of Defendant, the allegations of Paragraph 158 are denied

for lack of information sufficient to justify a belief therein.

                                             159.

       The allegations of Paragraph 159, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 159 are denied for lack of information sufficient

to justify a belief therein.

                                             160.

       The allegations of Paragraph 160, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 160 are denied for lack of information sufficient

to justify a belief therein.

                                             161.

       The allegations of Paragraph 161, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 161 are denied for lack of information sufficient

to justify a belief therein.

                                             162.

       The allegations of Paragraph 162, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 162 are denied for lack of information sufficient

to justify a belief therein.




                                         Page 38 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 39 of 56




                                         163.

       The allegations of Paragraph 163, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 163 are denied for lack of information sufficient

to justify a belief therein.

                                         164.

       The allegations of Paragraph 164, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 164 are denied for lack of information sufficient

to justify a belief therein.

                                         165.

       The allegations of Paragraph 165, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 165 are denied for lack of information sufficient

to justify a belief therein.

                                         166.

       The allegations of Paragraph 166, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 166 are denied for lack of information sufficient

to justify a belief therein.

                                         167.

       The allegations of Paragraph 167, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 39 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231     10/23/20 Page 40 of 56




Defendant, the allegations of Paragraph 167 are denied for lack of information sufficient

to justify a belief therein.

                                             168.

       The allegations of Paragraph 168, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 168, in each and every particular are denied for

lack of information sufficient to justify a belief therein.

                                             169.

       The allegations of Paragraph 169, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 169 are denied for lack of information sufficient

to justify a belief therein.

                                             170.

       The allegations of Paragraph 170, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 170 are denied for lack of information sufficient

to justify a belief therein.

                                             171.

       The allegations of Paragraph 171, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 171 are denied for lack of information sufficient

to justify a belief therein.




                                         Page 40 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 41 of 56




                                         172.

       The allegations of Paragraph 172, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 172 are denied for lack of information sufficient

to justify a belief therein.

                                         173.

       The allegations of Paragraph 173, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 173 are denied for lack of information sufficient

to justify a belief therein.

                                         174.

       The allegations of Paragraph 174, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 174 are denied for lack of information sufficient

to justify a belief therein.

                                         175.

       The allegations of Paragraph 175, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 175 are denied for lack of information sufficient

to justify a belief therein.

                                         176.

       The allegations of Paragraph 176, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 41 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 42 of 56




Defendant, the allegations of Paragraph 176 are denied for lack of information sufficient

to justify a belief therein.

                                         177.

       The allegations of Paragraph 177, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 177 are denied for lack of information sufficient

to justify a belief therein.

                                         178.

       The allegations of Paragraph 178, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 178 are denied for lack of information sufficient

to justify a belief therein.

                                         179.

       The allegations of Paragraph 179, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 179 are denied for lack of information sufficient

to justify a belief therein.

                                         180.

       The allegations of Paragraph 180, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 180 are denied for lack of information sufficient

to justify a belief therein.




                                     Page 42 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 43 of 56




                                         181.

       The allegations of Paragraph 181, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 181 are denied for lack of information sufficient

to justify a belief therein.

                                         182.

       The allegations of Paragraph 182, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 182 are denied for lack of information sufficient

to justify a belief therein.

                                         183.

       The allegations of Paragraph 183, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 183 are denied for lack of information sufficient

to justify a belief therein.

                                         184.

       The allegations of Paragraph 184, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 184 are denied for lack of information sufficient

to justify a belief therein.

                                         185.

       The allegations of Paragraph 185, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 43 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 44 of 56




Defendant, the allegations of Paragraph 185 are denied for lack of information sufficient

to justify a belief therein.

                                         186.

       The allegations of Paragraph 186, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 186 are denied for lack of information sufficient

to justify a belief therein.

                                         187.

       The allegations of Paragraph 187, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 187 are denied for lack of information sufficient

to justify a belief therein.

                                         188.

       The allegations of Paragraph 188, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 188 are denied for lack of information sufficient

to justify a belief therein.

                                         189.

       The allegations of Paragraph 189, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 189 are denied for lack of information sufficient

to justify a belief therein.




                                     Page 44 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 45 of 56




                                         190.

       The allegations of Paragraph 190, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 190 are denied for lack of information sufficient

to justify a belief therein.

                                         191.

       The allegations of Paragraph 191, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 191 are denied for lack of information sufficient

to justify a belief therein.

                                         192.

       The allegations of Paragraph 192, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 192 are denied for lack of information sufficient

to justify a belief therein.

                                         193.

       The allegations of Paragraph 193, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 193 are denied for lack of information sufficient

to justify a belief therein.

                                         194.

       The allegations of Paragraph 194, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 45 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231         10/23/20 Page 46 of 56




Defendant, the allegations of Paragraph 194 are denied for lack of information sufficient

to justify a belief therein.

                                             195.

       The allegations of Paragraph 195, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 195 are denied for lack of information sufficient

to justify a belief therein.

                                             196.

       The allegations of Paragraph 196, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 196 are denied

for lack of information sufficient to justify a belief therein.

                                             197.

       The allegations of Paragraph 197, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 197 are denied for lack of information sufficient

to justify a belief therein.

                                             198.

       The allegations of Paragraph 198, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 198 are denied for lack of information sufficient

to justify a belief therein.




                                         Page 46 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 47 of 56




                                         199.

       The allegations of Paragraph 199, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 199 are denied for lack of information sufficient

to justify a belief therein.

                                         200.

       The allegations of Paragraph 200, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 200 are denied for lack of information sufficient

to justify a belief therein.

                                         201.

       The allegations of Paragraph 201, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 201 are denied for lack of information sufficient

to justify a belief therein.

                                         202.

       The allegations of Paragraph 202, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 202 are denied for lack of information sufficient

to justify a belief therein.

                                         203.

       The allegations of Paragraph 203, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 47 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 48 of 56




Defendant, the allegations of Paragraph 203 are denied for lack of information sufficient

to justify a belief therein.

                                         204.

       The allegations of Paragraph 204, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 204 are denied for lack of information sufficient

to justify a belief therein.

                                         205.

       The allegations of Paragraph 205, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 205 are denied for lack of information sufficient

to justify a belief therein.

                                         206.

       The allegations of Paragraph 206, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 206 are denied for lack of information sufficient

to justify a belief therein.

                                         207.

       The allegations of Paragraph 207, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 207 are denied for lack of information sufficient

to justify a belief therein.




                                     Page 48 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 49 of 56




                                         208.

       The allegations of Paragraph 208, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 208 are denied for lack of information sufficient

to justify a belief therein.

                                         209.

       The allegations of Paragraph 209, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 209 are denied for lack of information sufficient

to justify a belief therein.

                                         210.

       The allegations of Paragraph 210, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 210 are denied for lack of information sufficient

to justify a belief therein.

                                         211.

       The allegations of Paragraph 211, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 211 are denied for lack of information sufficient

to justify a belief therein.

                                         212.

       The allegations of Paragraph 212, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of




                                     Page 49 of 56
      Case 3:18-cv-00772-SDD-EWD         Document 231     10/23/20 Page 50 of 56




Defendant, the allegations of Paragraph 212 are denied for lack of information sufficient

to justify a belief therein.

                                         213.

       The allegations of Paragraph 213, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 213 are denied for lack of information sufficient

to justify a belief therein.

                                         214.

       The allegations of Paragraph 214, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 214 are denied for lack of information sufficient

to justify a belief therein.

                                         215.

       The allegations of Paragraph 215, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 215 are denied for lack of information sufficient

to justify a belief therein.

                                         216.

       The allegations of Paragraph 216, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 216 are denied for lack of information sufficient

to justify a belief therein.




                                     Page 50 of 56
      Case 3:18-cv-00772-SDD-EWD            Document 231       10/23/20 Page 51 of 56




                                            217.

       The allegations of Paragraph 217, as written, do not require a response from

Defendant. Out of an abundance of caution, and in the event an answer is required of

Defendant, the allegations of Paragraph 217 are denied for lack of information sufficient

to justify a belief therein.

                                            218.

       The allegations of Paragraph 218, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 218, as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 218 are

denied for lack of information sufficient to justify a belief therein.

                                            219.

       The allegations of Paragraph 219, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 219, as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 219 are

denied for lack of information sufficient to justify a belief therein.

                                            220.

       The allegations of Paragraph 220, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 220, as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 220 are

denied for lack of information sufficient to justify a belief therein.




                                        Page 51 of 56
      Case 3:18-cv-00772-SDD-EWD             Document 231      10/23/20 Page 52 of 56




                                             221.

       The allegations of Paragraph 221, as they pertain to Defendant, are expressly

denied. The remaining allegation of Paragraph 221 are denied for lack of information

sufficient to justify a belief therein.

                                             222.

       The allegations of Paragraph 222, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 222, as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 222 are

denied for lack of information sufficient to justify a belief therein.

                                             223.

       The allegations of Paragraph 223, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 223, in each

and every particular and as they pertain to Defendant, are denied, specifically including

subparagraphs a through j. The remaining allegations of Paragraph 223, in each and

every particular, are denied for lack of information sufficient to justify a belief therein.

                                             224.

       The allegations of Paragraph 224, as written, contain conclusions of law

concerning agency, and do not require a response from Defendant. Out of an

abundance of caution, and in the event an answer is required of Defendant, the

allegations of Paragraph 224 are denied for lack of information sufficient to justify a

belief therein.




                                          Page 52 of 56
      Case 3:18-cv-00772-SDD-EWD            Document 231       10/23/20 Page 53 of 56




                                            225.

       The allegations of Paragraph 225, as written, contain conclusions of law and do

not require a response from Defendant. Out of an abundance of caution, and in the

event an answer is required of Defendant, the allegations of Paragraph 225, as they

pertain to Defendant, are denied. The remaining allegations of Paragraph 225 are

denied for lack of information sufficient to justify a belief therein.

                                               ***

                     AFFIRMATIVE DEFENSES AND EXCEPTIONS

       To the extent that facts pleaded and developed through discovery provide a

basis for affirmative defenses, Defendant, DALTIN W. BABINEAUX, specifically pleads

the following affirmative defenses and exceptions:

                                               1.

       One or more of Plaintiffs’ claims should be dismissed for failure to state a cause

or right of action, as shown in the concurrently-filed Motion to Dismiss.

                                               2.

       Plaintiffs’ claims should be dismissed in whole or in part because they are

prescribed, as shown in the concurrently-filed Motion to Dismiss.

                                               3.

       The allegations contained in the Amended Complaint are vague and do not

provide adequate notice of all Plaintiff’s potential claims and causes of action.

                                               4.

       Plaintiffs’ claims against Defendant do not allow for exemplary or punitive

damages under Louisiana law.




                                        Page 53 of 56
        Case 3:18-cv-00772-SDD-EWD         Document 231      10/23/20 Page 54 of 56




                                             5.

        Plaintiffs’ claims against Defendant do not allow for the recovery of attorney’s

fees.

                                             6.

        Should the facts so indicate, Defendant affirmatively pleads the doctrine of

comparative fault and/or negligence of the Deceased, Max Gruver.

                                             7.

        In the alternative, and should the facts so indicate, Defendant affirmatively pleads

the fault of all other known/unknown parties, for whom Defendant is not liable.

                                             8.

        Defendant affirmatively pleads that any claims against him arise solely pursuant

to Louisiana law, and therefore, Title IX and any associated remedies are not

applicable.

                                             9.

        As to Defendant, he moves to strike all allegations of joint and several liability

inasmuch as Plaintiffs specifically allege in Paragraph 89 of the Second Amended

Complaint that the claim upon which Plaintiffs are proceeding against Defendant is

“based solely on . . . negligence,” and therefore, pursuant to the provisions of the

Louisiana Civil Code, joint and several liability and/or in solido liability may not attach as

to Plaintiffs’ claims against Defendant.

                                             10.

        Defendant had no duties as outlined by Plaintiffs.




                                       Page 54 of 56
      Case 3:18-cv-00772-SDD-EWD           Document 231       10/23/20 Page 55 of 56




                                             11.

       Defendant reserves the right to amend the answer to assert additional defenses,

should the facts so indicate and as discovery progresses.

                             DEMAND FOR TRIAL BY JURY

       Defendant, DALTIN W. BABINEAUX, reasserts his entitlement and reaffirms his

request for trial by jury on all issues on any and all demands.

       WHEREFORE, premises considered, Defendant, DALTIN W. BABINEAUX,

respectfully prays that this Answer to Plaintiffs’ SECOND AMENDED COMPLAINT

AND JURY DEMAND be deemed good and sufficient, and, that after all legal delays

and due proceedings had, there be judgment in Defendant’s favor, dismissing Plaintiffs’

demands at Plaintiffs’ sole cost and prejudice. Defendant further prays for a trial by jury

on all issues triable by jury and for all other general and equitable relief.



                                           Respectfully submitted,

                                           PLAUCHE, SMITH & NIESET, LLC

                                    BY:            /s/Christopher P. Ieyoub

                                           CHRISTOPHER P. IEYOUB, #16978
                                           1123 Pithon Street
                                           Post Office Drawer 1705
                                           Lake Charles, LA 70602
                                           cieyoub@psnlaw.com
                                           Telephone: (337) 436-0522
                                           Facsimile: (337) 436-9637
                                           Counsel for Defendant, DALTIN
                                           BABINEAUX




                                       Page 55 of 56
     Case 3:18-cv-00772-SDD-EWD           Document 231       10/23/20 Page 56 of 56




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on October 23, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, which will send a

notice of electronic filing to all participating counsel of record.



                                          //s// Christopher P. Ieyoub




                                       Page 56 of 56
